Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 6, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-17 and 26-35 are currently pending. Claims 1, 6, 13 and 15 have been amended by Applicants’ amendment filed 04-06-2021. Claims 18-25 have been canceled by Applicants’ amendment filed 04-06-2021. Claims 26-35 have been added by Applicants’ amendment filed 04-06-2021.

Applicant's election without traverse of Group I, claims 1-17, directed to a method for deprotecting anchored molecular compounds; and the election of the following Species: 
Species (A): Applicant subsequently elected: S is TiOx; A is ethylenediaminetetraacetic acid; B is oligo(p-phenylene ethynylene)2; U is acetylene; b is trialkylsilyl; T is acetylene; p is “naphtoquinone”; M is azide functionalized naphthalene-diimide (NDI) dye; C is the entire compound consisting of A+B+U+b+P; and C’ is the entire compound consisting of A+B+U (claim 1), is acknowledged in the reply filed April 6, 2021. 
Additionally, Applicant previously elected the Species:

Species (C): wherein the species of what the second moiety B of each of the plurality of compounds C provided comprises an oligo(p-phenylene ethynylene) (claims 14);
Species (D): wherein the species election of protection moiety P of each of the plurality of compound C comprises a redox-active naphthoquinone (claim 19), which was previously acknowledged in the reply filed on June 10, 2020.  

Claims 18-25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 8-10, 12, 15 and 17 were previously withdrawn, and claim 29 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Please Note: Claims 33 is a duplicate claim of claim 30. Claim 34 is a duplicate claim of claim 31. Claim 29 depends from a withdrawn claim. Claim 35 is a duplicate claim of claim 34, wherein claim 35 depends from itself and, therefore, will not be examined on the merits.

Therefore, claims 1-7, 11, 13, 14, 16, 26-28 and 30-34 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application was filed on May 16, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 6, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not 
specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “tunable electrochemical response” of claim 1 to refer to any electrochemical response.
The Examiner has interpreted the term “a carbon-carbon triple bond between two phenyl rings” in claim 1 to refer to a carbon-carbon triple bond between any two phenyl rings including directly attaching two phenyl rings one to the other; indirectly attaching two phenyl rings one to the other (e.g., through a linker, solid support, molecule, etc.); and/or phenyl rings that are adjacent to one another in the molecular backbone on the electrically addressable surface S.
The Examiner has interpreted the term “naphtoquionone naphthoquinone chromophore” in claims 3 and 4 to refer to a compound having any structure including any redox-active chromophore having any structure.
The Examiner has interpreted the term “structural unit” in claim 4 to refer to any structure and/or portion of a structure such as, for example, a functional group, a sequence, a nucleotide, molecule, compound, a moiety, a bead, a plate, etc.
	The Examiner has interpreted the term “electrically insulated” in claim 11 to refer to any method of electrical insulation including, for example, being insulated by distance, the presence of an electrically insulating material (e.g., a polymer, masked areas, glass, asbestos, paper, resin, etc.), cuts or blocking agents between areas on the surface, etc.
	The Examiner has interpreted the term “second molecular compound M2” in claim 13 to refer to any compound, molecule, moiety, functional group, protecting group, etc. that binds to C’ including azide moieties, the second molecule (or a second set of molecules) in a repetitive deprotection-functionalization reaction, etc.


Claim Rejections - 35 USC § 112(b)
The rejection of claims 13 and 16 is maintained under 35 U.S.C. 112(b), and claims 1-7, 11, 14, 26-28 and 30-34 are newly rejected, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 5 and 11 are indefinite for the recitation of the term “the surface S” such as recited in claim 1, lines 5, 10 and 16. There is insufficient antecedent basis for the term “the surface S” in the claim because claim 1, line 3 recites the term “an electrically addressable surface S”. The Examiner suggests that Applicant amend claim 1 to recite, for example, “a first moiety A, anchored to the electrically addressable surface S”.
Claim 1 is indefinite for the recitation of the term “the first moiety” in line 6. There is insufficient antecedent basis for the term “the first moiety” in the claim because claim 1, line 5 recites the term “a first moiety A”.
Claim 1 is indefinite for the recitation of the term “the second moiety” in lines 6 and 9. There is insufficient antecedent basis for the term “the second moiety” in the claim because claim 1, line 6 recites the term “a second moiety B”.
Claim 1 is indefinite for the recitation of the term “the compounds C” in lines 12-13. There is insufficient antecedent basis for the term “the compounds C” in the claim because claim 1, line 4 recites the term “a plurality of compounds C”.
Claim 1 is indefinite for the recitation of the term “the breakable bonds b” in line 13. There is insufficient antecedent basis for the term “the breakable bonds b” in the claim because claim 1, line 9 recites the term “an electrochemically breakable bond b”.
Claim 1 is indefinite for the recitation of the term “said anchor A” in line 16. There is insufficient antecedent basis for the term “said anchor A” in the claim because claim 1, line 5 recites the term “a first 
Claims 1 and 30-34 are indefinite for the recitation of the term “said unit U” such as recited in claim 1, lines 17 and 18. There is insufficient antecedent basis for the term “said unit U” in the claim because claim 1, line 7 recites the term “an acetylene unit U”.
Claim 1 is indefinite for the recitation of the term “said compound C” in line 17. There is insufficient antecedent basis for the term “said compound C” in the claim because claim 1, line 4 recites the term “a plurality of compounds C”.
Claims 3 and 4 are indefinite for the recitation of the term “naphtoquinone naphthoquinone” chromophore such as recited in claim 3, lines 2-3 because there is no chemical structure comprising the name “naphtoquinone naphthoquinone”, and the instant as-filed Specification does not recite the term “naphtoquinone naphthoquinone”, such that it is unclear as to the structure of a “naphtoquinone naphthoquinone” chromophore and, thus, the metes and bounds of the claim cannot be determined.
Claim 4 is indefinite for the recitation of the term “decorated in its periphery” in line 3 because it is unclear as to what the term “decorated” refers to, and whether the term refers to a substitution, modification, specific molecular moieties, a synthetic handle and/or to something else; and because the structure of “each of the plurality of compounds C” is unidentified, it is unclear as to which portion of a compound C is considered to be the “periphery”, and/or what portions of a compound are encompassed by the term “periphery” and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “the cleaved compounds C’” in lines 2 and 3. There is insufficient antecedent basis for the term “the cleaved compounds C’” in the claim.
Claim 6 is indefinite for the recitation of the term “the subset” in line 2. There is insufficient antecedent basis for the term “the subset” in the claim because claim 1, lines 12-13 recites “at least a subset of compounds C”.
Claim 6 is indefinite for the recitation of the term “said ethylenediaminetetraacetic acid” such as recited in claim 6, line 4. There is insufficient antecedent basis for the term “said ethylenediaminetetra-acetic acid” in the claim.

Claim 6 is indefinite for the recitation of the term “said plurality of subsets of compounds” and the term “the plurality of the plurality of subsets of compound C” in lines 5-6. There is insufficient antecedent basis for the terms “said plurality of subsets of compounds” and “the plurality of the plurality of subsets of compound C” in the claim because claim 1, line 4 recites the term “a plurality of compounds C”, an claim 1, lines 12-13 recites “at least a subset of compounds C”. Moreover, it is unclear as to what plurality of subsets of compounds is referred to, and whether the term refers to the “plurality of compounds C” and/or to the “cleaved compounds C’” and, thus, the metes and bounds of the claim cannot be determined.
Claims 6 and 13 are indefinite for the recitation of the term “said molecular compound” such as recited in claim 6, lines 6-7. There is insufficient antecedent basis for the term “said molecular compound” in the claim because claim 6, lines 3 recites “binding molecular compounds M”.
Claim 7 is indefinite for the recitation of the term “the molecular compounds M” in lines 1-2. There is insufficient antecedent basis for the term “the molecular compounds M” in the claim because claim 6, lines 3 recites “binding molecular compounds M”.
Claim 11 is indefinite for the recitation of the term “electrically insulated from each other and the plurality of compounds C” in lines 2-3 because the claim language is unclear, such that it is unclear whether the term means that the “electrically addressable areas” and the “plurality of compounds C” are insulated from each other; whether the “electrically addressable areas” are insulated from each other, and the “plurality of compounds C” are not electrically insulated from the “electrically addressable areas”, but that the “plurality of compounds C” comprise a plurality of subsets of compound C”; or both and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “the first one of the subset” in line 4; and the term “the plurality of subsets of compounds” in line 10. There is insufficient antecedent basis for the terms “the first one of the subsets” and “the plurality of subsets of compounds” in the claim because claim 1, 
The rejection of claim 16 is maintained, and claim 13 is newly rejected, as being indefinite for the recitation of the term “said ethylenediaminetetraacetic acid derivative” such as recited in claim 13, line 9. There is insufficient antecedent basis for the term “said ethylenediaminetetraacetic acid derivative” in the claim. Moreover, it is unclear as to what compounds are encompassed by the term “ethylenediaminetetra-acetic acid derivative”; and whether the term refers to all products of all reactions involving EDTA including binding, fragmentation, polymerization, coupling, formation of salts, etc.; whether the term refers to all compounds or molecules that share some (or a limited number of) structural feature of EDTA; whether the term encompasses all substituted, modified, and/or fragmented EDTAs; whether the term refers to EDTA starting materials; and/or esters of, amides of, coatings, etc. comprising EDTAs; and/or whether the term encompasses something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “TiOx” in line 10 because there is no definition for “x” in the claim such that it is unclear as to what “x” represents and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “said surface A” in line 10. There is insufficient antecedent basis for the term “said surface A” in the claim because claim 1, lines 3 recites “an electrically addressable surface S”. Moreover, it is unclear whether “said surface A” is the same as, or is different from, “electrically addressable surface S”; or whether “said surface A” is a portion of “electrically addressable surface S” and, thus, the metes and bounds of the claim cannot be determined.
Claim 14 is indefinite for the recitation of the term “the second moiety B” in lines 1-2 because it is unclear if “the second moiety B” is different from the “molecular backbone B” referred to in every other claim, and whether “the second moiety B” comprises different compounds and/or has additional characteristics, properties, locations, etc. from “molecular backbone B” (e.g., molecular backbone B is a subset of second moiety B); or whether the term “second moiety B” is interchangeable with the term 
Claim 26 is indefinite for the recitation of the term “the number of units” in line 2. There is insufficient antecedent basis for the term “the number of units” in the claim. Moreover, because the stricture of molecular backbone B is undefined, it is unclear as to the meaning of the term “units” and whether the term refers to monomer, polymer chains, peptides, nucleotides, molecules, functional groups, or to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 27 and 28 are indefinite for the recitation of the term “out-of-plane length” such as recited in claim 27, lines 1-2 because it is unclear as to what length or measurement is encompassed by the term “out-of-plane length”, and whether the term refers to the length of compound C from the surface, the spacing of compounds C from one another, the distance from acetylene unit U and anchor A, or whether the term refers to some other length and, thus, the metes and bounds of the claim cannot be determined.
Claims 27 and 28 are indefinite for the recitation of the term “said compound C”. There is insufficient antecedent basis for the term “the compounds C” in the claim because claim 1, line 4 recites the term “a plurality of compounds C”.
Claims 30-34 are indefinite for the recitation of the term “functional compound M” such as recited in claim 30, line 1 because it is unclear if (and how) “functional compound M” is the same as, and/or is different from, “binding molecular compounds M” previously recited in the claims and, thus, the metes and bounds of the claim cannot be determined.
Claims 2, 5 and 7 are indefinite insofar as they ultimately depend from claim 1.

Response to Arguments
Applicant’s arguments filed April 6, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding the term “ethylenediaminetetraacetic acid derivative” as recited in claim 16, Applicant points to the teachings of the instant Specification, and asserts that amendments to the claims overcome the rejection since an EDTA derivative comprises thylenediamine-tetraacetic acid, anchored to an oxide at said surface A (Applicant Remarks, pg. 17, last partial paragraph; and pg. 18, first partial paragraph).
Regarding (a), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that an EDTA derivative is defined as a thylenediamine-tetraacetic acid anchored to an oxide at said surface A, the Examiner notes that no definition for an “EDTA derivative” is recited in instant claim 1, or in the as-filed Specification. The Examiner notes that the as-filed Specification provides various characteristics of an “EDTA derivative” (e.g., EDTA derivatives adhere were found to adhere well to oxide surfaces such as TiOx surfaces), but does not define the structure of an “EDTA derivative”. Moreover, there is no compound having the chemical name (or common name) “thylenediaminetetraacetic acid”, such that this “compound” would not be anchored to any oxide layer. Thus, it is unclear as to what compounds are encompassed by the term “EDTA derivative”. Furthermore, one of ordinary skill in the art would generally interpret a compound “derivative” to be a compound having a similar structure such as a structural analog, a compound having structural similarity, compound isomers, precursor compounds, and/or compounds that have been modified as evidenced by King et al. (Abstract; pg. 2, cols 1 and 2; and pg. 3, col 1, last partial paragraph). Thus, the claim remains rejected for the reasons of record.

Claim Rejections - 35 USC § 102
	The rejection of claims 1-7, 11, 13, 14 and 16 is maintained, and claims 26-28 and 30-34 are newly rejected, under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Markus Gantenbein (Thesis, University of Basel, 2015, 1-164).
Regarding claims 1-7, 11, 13, 14, 16 and 30-34, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image1.png
    197
    1075
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    150
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; and azide, claims 1-3, 6, 7, 11 and 13) (pg. i, last partial paragraph; and pg. ii, first partial paragraph). A naphtoquinone chromophore is shown below:

    PNG
    media_image4.png
    213
    383
    media_image4.png
    Greyscale

protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; and binding molecular compound M, claims Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to TiOx; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-34) (pg. 94, last partial paragraph). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic 1/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claims 26-28) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 6, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gantenbein has no teaching, suggestion or motivation for amended claim 1 or added claims 26-35; and in view of amended claim 1, and all depending claims therefrom, are not anticipated by Gantenbein (Applicant Remarks, pg. 17, first full paragraph). 
Regarding (a), regarding Applicant’s assertion that there is no teaching, suggestion or motivation for amended claim 1, or added claims 26-35; and in view of amended claim 1, and all depending claims therefrom, are not anticipated by Gantenbein, the Examiner disagrees. As an initial matter, Applicant’s argument appears to cover both anticipation and obviousness rejections. It is noted that the “teaching, suggestion, or motivation test” is directed to the motivation and rationale to combine references (e.g., an obviousness rejection under 35 USC 103) (See; MPEP 2143.01), while the instant rejection is directed to anticipation (e.g., a 35 USC 102 rejection). Additionally, Applicant did not distinctly and specifically point 


New Objections/Rejections
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on April 6, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of amended claim 35 are not submitted with markings to indicate the 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c), which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” 

	Specifically, instant claims 18-25 recites the status identifier as “(Canceled without prejudice or disclaimer)”. Thus, the status identifier is incorrect.
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Claim Objection
Claim 13 is objected to because of the following informalities: Claim 13 recites an abbreviation such as “TiOx” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Double Patenting
(1)	Claims 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


(1)	Claims 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

	Claims 1-7, 11, 13, 14, 16, 26-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Markus Gantenbein (Thesis, University of Basel, 2015, 1-164; of record) in view of Sander (Thesis, University of Basel, 2015, 1-155).
Regarding claims 1-7, 11, 13, 14, 16 and 30-34, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image1.png
    197
    1075
    media_image1.png
    Greyscale

                                                                                       
    PNG
    media_image2.png
    150
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and azide, claims 1-3, 6, 7, 11 and 13) (pg. i, last partial paragraph; and pg. ii, first partial paragraph). A naphtoquinone naphthoquinone chromophore is shown below:

    PNG
    media_image4.png
    213
    383
    media_image4.png
    Greyscale

Gantenbein teaches a new protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; and binding molecular compound M, claims 1, 5, 6, 11, 14 and 16) (pg. 80, entire page; pg. 80, Figure 27; and pg. 88, Table 7). Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to TiOx; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-34) (pg. 94, last partial paragraph). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein does not specifically exemplify a carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part).
Regarding claim 1 (in part), Sander teaches composite materials created by click chemistry, wherein to avoid the synthesis of individual thiolate ligands for stabilizing gold nanoparticles with special function, click chemistry was used to tailor the stabilizing organic shell, such that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected gold nanoparticles (pg. 5, third full paragraph). Sander DNA-based circuit elements requires the spatially defined immobilization of chemical building blocks to the DNA strand that, because of their electronic structure, are capable of electrical switching or charge storage; and that the previous concepts to add functions by click chemistry to azide functionalized Au NPs can be used to build responsive nanocomposite materials, wherein Peng and co-workers modified Au NPs by click chemistry to yield pH and temperature responsive nanocomposites (pg. 6, third full paragraph, lines 1-3; and pg. 6, last partial paragraph).Sander teaches newly developed ligands that show two key features, such that to stabilize gold nanoparticles (Au NPs) benzylic thioethers moieties were used, which are flexible enough to enwrap the gold nanoparticles, tert-butyl decorated bridging phenyl rings were used to shield the Au NPs from agglomeration and further growing by establishing a sterical demanding organic shell around the particles (Figure 9) (pg. 17, first full paragraph; and Figure 9). Figure 9 is shown below:

    PNG
    media_image6.png
    413
    1087
    media_image6.png
    Greyscale

Sander teaches that to add function to the synthesized Au NPs the linear ligand was modified, wherein at the center unit the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene, such that after deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol, it was possible to build up covalent interlinked oligomer Au NP structures (interpreted as a carbon-carbon triple bond between two phenyl rings; terminal acetylene T; protecting group; OPE; and decorated at its periphery, claim 1) (pg. 17, last full paragraph). Sander teaches that the advanced Au NPs were also coupled to oligomers in the same manner as described, such that the interparticle distances of the benzyl ligands and pyridine ligands were compared, wherein the distance between the coupled Au NPs stabilized by pyridine derivatives matched the calculated lengths of the linking structures, while the Au NPs stabilized with benzyl derivatives showed shorter interparticle distances (interpreted as Figure 11, ligand-stabilized monofunctional Au NPs and NP dimers (pg. 19, Figure 11). Figure 11 is shown below:

    PNG
    media_image7.png
    569
    678
    media_image7.png
    Greyscale

Sander teaches in Figure 28 that the decorated bridging phenyl rings in the form of an oligophenylene ethylene (OPE) rod, such that the OPE rod can vary in length to tune the Au NP distance, wherein the phenyl rings are separated by carbon-carbon triple bonds that can act as a molecular wire (interpreted as tuning is by adjusting the number of units; and tunable spacing) (pg. 153, second full paragraph, Figure 28). Figure 28 (in part) is shown below:

    PNG
    media_image8.png
    392
    362
    media_image8.png
    Greyscale
             
    PNG
    media_image9.png
    491
    341
    media_image9.png
    Greyscale

Sander teaches that by exchanging the t-butyl groups with other sterical demanding and functional units, the NP’s properties can be tuned in means of solubility, redox activity, fluorescence, bio capability, or additional functional moieties for further coupling reactions (interpreted as tuning; and adjusting tunable spacing; and the number of molecular backbone units) (pg. 154, last full paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the fabrication of responsive nanocomposite materials including nano electronic devices as exemplified by Sander, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or combine the acetylene building blocks and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylene (OPE) rod comprising a TIPS protecting group, wherein the OPE can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of a surface-active layer; in producing surfaces suitable for the electrografting of SAMs including ITO surfaces; and/or for post-functionalization of surfaces using mild click chemistry conditions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639